Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 03/01/2022 has been entered. Claim(s) 8 is/are cancelled and pending claims 1-7, 9-18 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz (US 20100163646) in view Zeng (US 20110197454).
Re claim 1, Havlovitz discloses a dispenser (fig. 1) comprising: 
a shell (shell of 110) in the shape of a gun (see figs. 1 and 6) with a grip (118, fig. 1) and a barrel (114); 
an extension barrel (126) enclosed by the shell (at portion 134; see fig. 1) in a retracted position (see figs. 1 and 6) and moveable by movement of the slider (see fig. 7A, the cited enlarged portion/slider is pushed forward and 126 would move forward); 
a nozzle assembly (128) at the end of the extension barrel (126); a motor/pump assembly (606) for pumping liquid through the dispenser; and a trigger (122) for actuating the motor/pump assembly (see fig. 6).
Havlovitz does not teach the shell comprising a left side and a right side which may be assembled together to complete the shell; a slider position on the top of the barrel and having a guide portion guided within a slider track formed in the barrel between the left side and the right side of the shell; and the extension barrel being coupled to the guide portion of the slider whereby the extension barrel is moveable by the movement of the slider.
Zeng discloses a cutter (see fig. 2) with an extension member enclosed by a shell having a left side 62 and a right side 60 and 72 which may be assembled together to complete the shell (see fig. 1), a slider 50, 52 positioned on the top of the shell body (portion 50 of the slider is on the top) and having a guide portion 56 guided within a slider track (74, 76, fig. 1) formed in the shell body 60, 62, 72 between the left side 62 and the right side 60 of the shell; and an extension body 10 being coupled (via pin 51, 21, 40) to the guide portion 56 of the slider 50, 52 whereby the extension body is moveable by the movement of the slider (see figs. 3-4 for movement of the extension body via the movement of slider, par. 50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Havlovitz to incorporate the teachings of Zeng to provide the shell comprising a left side and a right side which may be assembled together to complete the shell; a slider position on the top of the barrel and having a guide portion guided within a slider track formed in the barrel between the left side and the right side of the shell; and the extension barrel being coupled to the guide portion of the slider whereby the extension barrel is moveable by the movement of the slider. Doing so would make various extending positions of the extension barrel more stable in between adjustment and during spray application, and as such provide better spray precision. It is noted that while Zeng does not teach a dispenser in the same field of endeavor, however, Zeng constitute analogous art per guidance of MPEP 2141.01(a)(1). The shell body, movable extension body, slider and slider track configuration taught by Zeng is reasonable pertinent to the problem faced by the inventor, relevant to the construction of the shell and extendable mechanism mentioned in applicant’s paragraphs 1 and 6.

Re claim 2, Havlovitz, as modified, teaches the dispenser of claim 1 further comprising a valve assembly (604, par. 52, fig. 5A-6).

Re claim 4, Havlovitz, as modified, teaches the dispenser of claim 1 further comprising a pump extension tube (608; see figs. 6-7A) connected to the motor/pump assembly.

Re claim 6, Havlovitz, as modified, teaches the dispenser of claim 4, wherein the pump extension tube (608) extends through the extension barrel (126; fig. 6 and 7A shows the dark lines of 608 extends through the interior of 126 and into the nozzle 128, even though not explicitly described as such in the specification) and is connected to the nozzle (128).

Re claim 9, Havlovitz, as modified, teaches the dispenser of claim 1, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Re claim 10, Havlovitz, as modified, teaches the dispenser of claim 2, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Re claim 12, Havlovitz, as modified, teaches the dispenser of claim 4, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Re claim 13, Havlovitz, as modified, teaches the dispenser of claim 6, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Re claim 14, Havlovitz, as modified, teaches the extension barrel (Havlovitz’s 126, as modified in view of Zeng) is coupled to the guide portion (Zeng, 56) of the slider by a barrel extension slider adapter (21, 40, 51) enclosed by the shell (fig. 3, Zeng) and connected to the slider (50) and the extension barrel.

Re claim 15, 16, 18, Havlovitz, as modified, teaches said slider track (Zeng, 76, 74) includes one or more track stops (Zeng, 73 and 75, figs. 2, 3).

Claims 6, 13, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz (US 20100163646) in view Zeng (US 20110197454), further in view of Breault (US 20100313996).
Re claim 6, Havlovitz, as modified, teaches the dispenser of claim 4, wherein the specification of Havlovitz does not explicitly state that the pump extension tube 608 extends through the extension barrel and is connected to the nozzle. 
Breault is found to demonstrate a dispenser, in the same field of endeavor, having a barrel 18a, an extension barrel 26, a pump extension tube 32 that extends through the extension barrel 26 and is connected to the nozzle 28 (see fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Havlovitz to incorporate the teachings of Breault to utilize the pump extension tube that extends through the extension barrel and is connected to the nozzle. Doing so would minimize the tubing connection points and reduce the chance of leakage in the dispenser. 

Re claim 13, Havlovitz, as modified, teaches the dispenser of claim 6, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Claim 3, 5, 7, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz (US 20100163646) in view Zeng (US 20110197454), further in view of Wanbaugh (US 2005/0194467) and Dick (US 5947386).
Re claim 3, Havlovitz, as modified, teaches the dispenser of claim 2, but fails to teach the valve assembly comprises a valve manifold defining an interior chamber; an inlet barb defining a fluid flow path to the interior chamber; an outlet barb defining a fluid flow path away from the interior chamber; a spring in the interior chamber; a product valve in contact with the spring in the interior chamber; a vent piston in the interior chamber and in contact with the product valve; and wherein the vent piston is in communication with the trigger, and movement of the trigger moves the vent piston and product valve allowing fluid to flow through the valve assembly.
However, Wanbaugh teaches a power sprayer having a valve assembly 20 (figs. 3-4) comprises a valve manifold 56 defining an interior chamber 90, 92, 94, 96, an inlet 84 defining a fluid flow path to the interior chamber, and outlet 82 defining a fluid flow path away from the interior chamber, a spring 60 in the interior chamber; a product valve 64 in contact with the spring 60 in the interior chamber; a vent piston 62 in the interior chamber and in contact with the product valve 64; and wherein the vent piston 62 is in communication with the trigger 26, and movement of the trigger 26 moves the vent piston 62 and product valve 64 allowing fluid to flow through the valve assembly 20 (see figs. 1-5).
Although Wanbaugh does not specifically indicate the inlet 82 and outlet 84 have barb structure, Dick references shows a sprinkler 10 with a valve assembly where inlet and outlet coupling connection between tubing 120 and fluid ports are inlet, outlet barb structure 54, 72 (see fig. 5, col. 4, lines 3-18). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Havlovitz to incorporate the teachings of Wanbaugh and Dick to substitute one type of valve 604 in Havlovitz with the valve assembly in Wanbaugh and inlet/outlet barb connection in Dick reference. The substitution of one known element (one type of valve) as taught by Havlovitz with another (a valve manifold defining an interior chamber; an inlet barb defining a fluid flow path to the interior chamber; an outlet barb defining a fluid flow path away from the interior chamber; a spring in the interior chamber; a product valve in contact with the spring in the interior chamber; a vent piston in the interior chamber and in contact with the product valve; and wherein the vent piston is in communication with the trigger, and movement of the trigger moves the vent piston and product valve allowing fluid to flow through the valve assembly) as taught by Wanbaugh and Dick would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the valve construction would have yielded predictable results, namely, fluid control. In addition, the valve assembly has also been taught by Wanbaugh to have the benefit of improved control of the pump and valve actuation in a repeatable, predictable manner over the life of the pump sprayer (par. 8); and the barb inlet, outlet connections allows for a 360 degree pivoting motion of the tube/hose for easy assembly without leakage, as taught by Dick in column 4, lines 14-18.

Re claim 5, Havlovitz, as modified, teaches the dispenser of claim 3 further comprising a pump extension tube (608, Havlovitz, fig. 6) connected to the motor/pump assembly (606).

Re claim 7, Havlovitz, as modified, teaches the dispenser of claim 5, wherein the pump extension tube (608) extends through the extension barrel (126; fig. 6 and 7A shows the dark lines of 608 extends through the interior of 126 and into the nozzle 128, even though not explicitly described as such in the specification) and is connected to the nozzle (128).

Re claim 11, Havlovitz, as modified, teaches the dispenser of claim 3, further comprising a battery compartment (see the compartment portion directly under 126, shown in figs. 6-7A of Havlovitz, batteries are labeled “AA”) enclosed within the shell.

Re claim 17, Havlovitz, as modified, teaches said slider track (Zeng, 76, 74) includes one or more track stops (Zeng, 73 and 75, figs. 2, 3).


Claim 7, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz (US 20100163646) in view Zeng (US 20110197454), Wanbaugh (US 2005/0194467) and Dick (US 5947386), further in view of Breault (US 20100313996).
Re claim 7, Havlovitz, as modified, teaches the dispenser of claim 5, wherein the specification of Havlovitz does not explicitly state that the pump extension tube 608 extends through the extension barrel and is connected to the nozzle. 
Breault is found to demonstrate a dispenser, in the same field of endeavor, having a barrel 18a, an extension barrel 26, a pump extension tube 32 that extends through the extension barrel 26 and is connected to the nozzle 28 (see fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Havlovitz to incorporate the teachings of Breault to utilize the pump extension tube that extends through the extension barrel and is connected to the nozzle. Doing so would minimize the tubing connection points and reduce the chance of leakage in the dispenser. 

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot in view of the new ground of rejection with new teaching from reference Zeng.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752